 



Exhibit 10.6

Director Compensation Summary

     Persons elected at our annual meetings as directors and who hold no
executive office with us or any of our affiliates are entitled to receive an
annual retainer of $15,000 and a further retainer of $10,000 if such director
acts as chairman of the Audit Committee or $7,500 if such director acts as
chairman of the Compensation Committee or Corporate Governance and Nominating
Committee. Also, each non-executive director is entitled to receive a fee of
$1,000 per meeting of the directors or any committee thereof, and to be
reimbursed for reasonable fees and expenses incurred in connection with their
service as directors. During the last fiscal year, six directors received the
annual retainer in full, one director received three-fourths of the annual
retainer, one director received one-half of the annual retainer, and two
directors received one-quarter of the annual retainer. Such retainers and fees
paid to directors will be provided, at the director’s election, 50% in cash
compensation with the remaining 50% payable in our common shares, or 100%
payable in our common shares. Non-employee directors are granted options to
purchase 50,000 common shares when they join the board of directors. In fiscal
2005 we granted options to purchase 150,000 common shares to persons who served
as directors during that period pursuant to our 2004 Performance Incentive Plan.
On May 10, 2005 (fiscal 2006) we granted (1) options to purchase 100,000 common
shares to Harry Sloan as Chairman of the Board; (2) options to purchase 50,000
common shares to Harry Sloan as Chairman of the Strategic Planning Committee;
and (3) options to purchase 50,000 common shares to Norman Bacal when he joined
the board of directors, pursuant to our 2004 Performance Incentive Plan. The
Company also provides full-time secretarial support to Mr. Sloan.

